Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxon (US Patent Publication 20080313801). 
Regarding Claim 1, Saxon shows a shower device lifting rod, comprising: a first rod member (annotated figure), comprising a first connection portion (annotated figure),  disposed at one end of the first rod member (annotated figure);  a second rod member (annotated figure), comprising a second connection portion disposed (annotated figure) at one end of the second rod member; and a connection member (annotated figure), comprising a third connection portion (annotated figure),  and a fourth connection portion (annotated figure), disposed at two ends of the connection member (annotated figure), wherein the third connection portion is fixedly connected to the first connection portion after being inserted in the first connection portion (annotated figure), and the fourth connection portion is fixedly connected to the second connection portion after being inserted in the second connection portion (annotated figure).  

    PNG
    media_image1.png
    847
    835
    media_image1.png
    Greyscale

Regarding Claim 2, Saxon shows the shower device lifting rod as claimed in claim 1, wherein a shape of the first connection portion and a shape of the third connection portion are matched (Fig.3), and a shape of the second connection portion and a shape of the fourth connection portion are matched (Fig.3).  
Regarding Claim 3, Saxon The shower device lifting rod as claimed in claim 2, wherein a first protrusion is provided on the third connection portion in a length direction (Fig.3, annotated figure below), a first groove is provided on the first connection portion in the length direction (Fig.3, annotated figure below), and a shape of the first protrusion and a shape of the first groove are matched (Fig.3, annotated figure below), wherein a second protrusion is provided on the fourth connection portion in the length direction (Fig.3, annotated figure below), a second groove is provided on the second connection portion in the length direction (Fig.3, annotated figure below), and a shape of the second protrusion and a shape of the second groove are matched (Fig.3, annotated figure below).  

    PNG
    media_image2.png
    402
    374
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxon (US Patent Publication 20080313801) in view of Worthy (US Patent 6,240,577).
Regarding Claim 4, Saxon shows the shower device lifting rod as claimed in claim 3, but fails to show a third protrusion being located in a middle position of the connection member. Worthy teaches a telescoping rod that includes an outward-extending third protrusion (12) is provided at a middle position along a circumference of the connection member (Fig. 1c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make include a third protrusion in order to ensure the device is able to be adjusted. The combination would yield the third protrusion is configured to butt against end portions of the first rod member and the second rod member (13).  
Regarding Claim 5, Saxon shows the shower device lifting rod as claimed in claim 4, wherein the first connection portion is engaged with the third connection portion (see annotated figure below), and the second connection portion is engaged with the fourth connection portion the third protrusion is configured to butt against end portions of the first rod member and the second rod member (13).  

    PNG
    media_image3.png
    847
    835
    media_image3.png
    Greyscale


Regarding claim 6, Saxon shows the shower device lifting rod as claimed in claim 5, but fails to show a pin. wherein the shower device lifting rod further comprises a first pin connection shaft and a second pin connection shaft, wherein a first through hole and a third through hole are respectively provided at a corresponding position of the first connection portion and the third connection portion, and a second through hole and a fourth through hole are respectively provided at a corresponding position of the second connection portion and the fourth connection portion, wherein the first pin connection shaft penetrates the first through hole and the third through hole, and the second pin connection shaft penetrates the second through hole and the fourth through hole.  

    PNG
    media_image4.png
    402
    434
    media_image4.png
    Greyscale

Regarding Claim 7, Saxon shows the shower device lifting rod as claimed in claim 5, wherein a first engaging recess and a first engaging buckle are respectively provided at a corresponding position of the first connection portion and the third connection portion, and a second engaging recess and a second engaging buckle are respectively provided at a corresponding position of the second connection portion and the fourth connection portion, wherein the first engaging buckle is engaged with the first engaging recess after the third connection portion is inserted in the first connection portion, and the second engaging buckle is engaged with the second engaging recess after the fourth connection portion is inserted in the second connection portion (annotated figure below).  

    PNG
    media_image5.png
    402
    376
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oliver (US Patent 4,361,914) is directed to the state of the art that teaches telescoping rode that includes a sleeve (252). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754